782 N.W.2d 778 (2010)
PEOPLE of The State of Michigan, Plaintiff-Appellee,
v.
Arthur Ronald HAILEY, III, Defendant-Appellant.
Docket No. 140514-5. COA Nos. 276423, 276904.
Supreme Court of Michigan.
June 11, 2010.

Order
On order of the Court, the application for leave to appeal the December 17, 2009 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed whether trial counsel was ineffective for any of the reasons asserted by the defendant.
The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys Association of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.